Citation Nr: 1328774	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-20 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for heart disability, to include as secondary to service-connected interstitial fibrosis and pleural abnormalities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Veteran had active service from November 1950 to July 1951. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado, which denied service connection for a heart condition. 

In a November 2010 decision, the Board denied the claim.  The Veteran appealed the Board's November 2010 denial of his claim for service connection for heart disability, to include as secondary to service-connected interstitial fibrosis and pleural abnormalities, to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a November 2012 Decision, the Court vacated the Board's decision and remanded this claim to the Board.  

The Veteran testified at a Board hearing via videoconference before the undersigned Acting Veterans Law Judge in September 2010.  A transcript of the hearing is associated with the claims file.  

In July 2012, the Veteran revoked the power of attorney of record in favor of Paralyzed Veterans of America.  Thus, the Board recognizes Paralyzed Veterans of America as the Veteran's duly appointed representative.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).




REMAND

In December 2012, the Board remanded the issue on appeal for a new VA examination.  In accordance with that remand, in March 2013, a new examination was completed and, in April 2013, a report, including pulmonary and cardiac findings, was submitted.  While the VA examiner is shown to have provided a thorough rationale for his findings, he states, in part, that his opinion is supported by the fact that he was unaware of any medical literature which related ischemic heart disease to a pulmonary disorder.

The claims file includes a research article from the British Journal of Industrial Medicine which discusses a relationship between pulmonary diseases associated with asbestos and ischemic heart disease.  It is unclear whether review of the treatise submitted by the Veteran will alter the VA examiner's opinion, however, because the Board lacks the requisite expertise to make a medical determination, a remand is necessary.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to update the list of the VA facilities and private doctors and other health care facilities that have treated him for his pulmonary and cardiac disorders.  With his authorization, obtain all identified records (those not already on file).  Appropriately notify him if attempts to obtain any identified records are unsuccessful. 

2.  If possible, return the claim file to the April 2013 VA examiner so that he may review the treatise from the British Journal of Industrial Medicine submitted by the Veteran.  Following review of that treatise, and any evidence added to the claims file after the April 2013 VA examination was performed, the examiner is asked to provide an addendum to his findings as to whether it is at least as likely as not that any heart disorder found to be present was caused or aggravated by the Veteran's interstitial fibrosis and pleural abnormalities.  

3.  If the April 2013 VA examiner is unavailable, afford the Veteran an appropriate VA examination to determine the nature, onset and etiology of any heart disorder found to be present, including a determination as to whether a heart disorder is causally connected to service or service-connected interstitial fibrosis and pleural abnormalities.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted. 

The examiner must state whether it is at least as likely as not that any heart disorder found to be present developed within one year of the Veteran's discharge from active duty.

The examiner must also opine as to whether it is at least as likely as not that any heart disorder found to be present was caused or aggravated by the Veteran's interstitial fibrosis and pleural abnormalities.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

In offering the impressions regarding the conditions, the examiner must acknowledge and discuss the Veteran's lay report regarding the nature and onset of the conditions.  

A complete rationale should accompany all opinions provided.  

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LEONARD J. VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



